Citation Nr: 1000909	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for status post cataract extraction and lens implant 
with monocular diplopia of the right eye.

2.  Entitlement to an initial evaluation in excess of 30 
percent for actinic keratosis, claimed as benign skin 
neoplasms.  

3.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

4.  Entitlement to service connection for arteriosclerotic 
heart disease. 

5.  Entitlement to service connection for malignant skin 
neoplasms.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for upper and lower 
respiratory infections as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in December 2006; a transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his May 2007 substantive appeal, the Veteran checked the 
box indicating that he desired a Travel Board hearing to be 
conducted by a Veterans Law Judge (VLJ) at the RO.  The 
Veteran made additional requests to be scheduled for a Travel 
Board hearing in June 2009 and November 2009 statements.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board hearings, a remand of 
these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to his May 
2007, June 2009, and November 2009 
requests, at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2009), and 
should associate a copy of such notice 
with the claims file.   After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


